Citation Nr: 1227205	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  06-10 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to one or more separate compensable ratings for radiculopathy affecting the bilateral upper extremities, as secondary to the service-connected cervical spine disability.  

2.   Entitlement to a separate compensable rating for radiculopathy affecting the left lower extremity, as secondary to the service-connected lumbosacral spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1996 to June 2004, with five years and one month of prior active service with dates unverified, as well as 14 years and six months of prior inactive service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2005 and July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in the Commonwealth of San Juan, Puerto Rico.  The Veteran testified at a hearing before a Decision Review Officer (DRO) in July 2006, and a transcript of that hearing has been associated with the claims file.  He cancelled two subsequent requests for a DRO hearing, in October 2007 and February 2008, with no request to reschedule.  No Board hearing was requested.

The Board remanded these issues for additional development in June 2010.  Specifically, the Veteran had requested a higher rating for his service-connected lumbosacral and cervical spine disabilities.  The Board issued a decision on the merits with respect to the ratings for orthopedic manifestations for such disabilities.  However, the Board noted that the rating criteria for diseases and injuries of the spine instructs that any associated objective neurologic abnormalities should be evaluated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).  As such, the Board found that the issues of a separate rating for symptoms in the bilateral upper and lower extremities, as secondary to the service-connected lumbosacral and cervical spine disabilities, were also on appeal.  

The Board noted that the agency of original jurisdiction (AOJ) had discussed neurologic abnormalities in the two initial rating decisions, but it was unclear what had already been service-connected.  As directed by the Board, the AOJ clarified this question upon remand.  In particular, the AOJ clarified that only radiculopathy of the right lower extremity had been granted previously.  The other references to any left lower extremity neurological abnormality or neurological abnormality associated with the cervical spine were typographical errors.  Accordingly, the issues now on appeal are as stated on the first page of this decision.
 
The issue of entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) was also found to be on appeal in June 2010, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the AOJ granted a TDIU in a December 2011 rating decision, which is a full grant of the benefit sought on appeal.  No dispute or notice of disagreement has been received as to the effective date assigned for a TDIU.  As such, this issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

As discussed below, the AOJ substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
 
The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.


FINDINGS OF FACT

1.  The weight of the evidence establishes that any neurological symptomatology in the bilateral upper extremities is not due to radiculopathy or otherwise associated with the Veteran's cervical spine disability.

2.  The weight of the evidence establishes that any neurological symptomatology in the left lower extremity is not due to radiculopathy or otherwise associated with the Veteran's lumbosacral spine disability.





CONCLUSIONS OF LAW

1.  The criteria for a separate compensable rating for radiculopathy affecting the bilateral upper extremities, as secondary to the service-connected cervical spine disability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.71a, Diagnostic Code 5021-5243, General Rating Formula for Diseases and Injuries of the Spine (2011).

2.  The criteria for a separate compensable rating for radiculopathy affecting the left lower extremity, as secondary to the service-connected lumbosacral spine disability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.71a, Diagnostic Code 5021-5243, General Rating Formula for Diseases and Injuries of the Spine (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

However, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).    

Here, the issues on appeal arose from the Veteran's appeal from the initial ratings assigned following the grant of service connection for his cervical and lumbosacral spine disabilities.  Such determinations were made in a September 2005 rating decision, and a separate rating was granted for sciatica in the right lower extremity (associated with the lumbosacral spine disability) in a July 2008 rating decision.  As directed in the prior remand, the AOJ clarified what has been service-connected as related to the lumbosacral spine and cervical spine disabilities in the September 2005 and July 2008 rating decisions.  See December 2011 supplemental statement of the case.  The Veteran was notified of the evidence and information necessary to establish service connection in September 2004.  Thereafter, in letters dated in March 2006, he was further notified of the evidence and information necessary to establish a disability rating and effective date, in accordance with Dingess/Hartman, as well needed to establish an increased rating (i.e., that the disability has increased in severity).  Any timing defect as to these letters was cured by the subsequent readjudication of the Veteran's claims, to include in a December 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Further, the Veteran has not alleged any prejudice as a result of any possible notice defects.  

The Veteran testified as to the extent and timing of his symptomatology in the upper and lower extremities at a July 2006 DRO hearing.  Further, the DRO asked questions in an attempt to obtain evidence to substantiate the claims.  As such, to the extent that the DRO did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, the Veteran has not been prejudiced.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  Rather, the hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  There is no indication or argument that any notification deficiencies have resulted in prejudice or otherwise affected the essential fairness of the adjudication of the Veteran's claims, and he has had ample opportunity to participate in their adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As such, VA has also substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and adequate notice has been provided.

Concerning the duty to assist, the Board notes that the AOJ requested the Veteran's service treatment records from the National Personnel Records Center (NPRC) and from the Army National Guard, and both agencies responded that no such records were available in July 2005.  The Veteran was notified of this response and requested to provide copies of any records in his possession.  Nevertheless, the claims file includes his service treatment records dated from January 1994 through his retirement after Medical Evaluation Board proceedings in June 2004.  As noted above, the Veteran served on active duty from 1996 through 2004, with approximately five years of prior active duty and many years of other service in the National Guard.  However, there is no argument or any indication that any claimed symptoms or disability in the extremities began prior to this last period of active duty.  Rather, the Veteran asserted in his August 2004 claim and at other points during the appeal that the claimed conditions began in March 2002.  Therefore, the Veteran is not prejudiced by the absence of any prior service treatment records.

Available medical and other records from the Social Security Administration (SSA) were obtained and considered.  The evidence also includes VA treatment records dated through September 2008.  In the prior remand, the AOJ was directed to obtain VA treatment records dated from March 2008 forward.  Although the AOJ did not obtain any further records upon remand, the Veteran is not prejudiced by their absence.  Rather, he was afforded VA spine and neurological examinations in November and December 2010, respectively, as directed in the prior remand.  The Veteran described his symptomatology at that time, and the VA examiners recorded all subjective and objective symptomatology and conducted appropriate testing to determine the existence and etiology of any neurological abnormalities of the upper and lower extremities.  The Board notes that the Veteran's representative argued in the July 2012 brief that the December 2010 examiner did provide a nexus opinion for any upper extremity radiculopathies or left lower extremity radiculopathy.  However, the examiner did offer an opinion with a well reasoned rationale, to the effect that there are no radiculopathies in the upper or lower extremities and that the symptomatology is not due to the cervical or lumbar spine disabilities.  This opinion was based on appropriate testing and other medical evidence of record.  The examiner's opinion was also in response to the remand directive to determine the true nature and current severity of the Veteran's neurological complaints of the bilateral upper and lower extremities, and whether they are secondary to the service-connected cervical and lumbar spine disabilities.  There is no argument inadequate or that any further treatment records would be contrary to the examination findings or would provide further support for the Veteran's claims.  As such, the medical evidence is sufficient for a fair adjudication, and the Veteran has not been prejudiced by any outstanding treatment records.

For the foregoing reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  Moreover, in the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time. 

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999). 

Spinal disabilities are generally rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula applies to Diagnostic Codes (DCs) 5235 to 5243, unless intervertebral disc syndrome (IVDS) (under DC 5243) is evaluated pursuant to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  38 C.F.R. § 4.71a, General Rating Formula, preliminary note.  IVDS is to be evaluated either under the General Rating Formula or under the IVDS Formula, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, General Rating Formula, DC 5243 and Note.

Under the General Rating Formula, certain evaluations will be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  See General Rating Formula, Note (1).  Ratings under the IVDS Formula are based on the frequency of incapacitating episodes for VA purposes during a 12-month period.  See 38 C.F.R. § 4.71a.

In this case, the Veteran is service-connected for degenerative disc disease of the lumbosacral spine L4-L5, L5-S1 and lumbosacral muscle spasm.  He is also service-connected for multilevel cervical disc herniation C4-C5, C5-C6, C6-C7, bulging annulus C7-T1, osteophytosis of cervical spine, and cervical muscle spasm.  The ratings assigned for the orthopedic manifestations of such disabilities is based on the criteria of the General Rating Formula as applied to DC 5243, as the evidence has been found not to show incapacitating episodes warranting a higher rating under the IVDS Formula.  See, e.g., June 2010 Board decision and August 2010 rating decision (implementing the June 2010 Board determinations for certain periods on appeal).  Those orthopedic ratings are not currently on appeal.  

As discussed above, the Veteran has already been granted a separate compensable rating for clinical lumbosacral radiculopathy of the right leg, as a neurological manifestation associated with the lumbosacral spine disability.  The issues currently before the Board are whether a separate compensable rating is warranted for any symptomatology in the bilateral upper extremities or in the left lower extremity, as associated with or secondary to the lumbosacral spine or cervical spine disabilities.  

In his August 2004 claim (VA Form 21-526), the Veteran sought service connection for chronic low back pain without significant neurological abnormality, a low back condition, a neck condition, the sciatic nerve, and the right leg (or lower extremity).  He reported treatment for such conditions since March 2002.  During the course of this appeal, he has explained that he injured his spine while working on a helicopter in March 2002.  The Veteran and his representative believe that he also has problems in the left lower extremity and in the bilateral upper extremities due to his lumbosacral and cervical spine disabilities.  See, e.g., hearing transcript, brief.

The Board first notes that, while the Veteran is competent to report observable symptoms in his extremities, he and his representative, as lay persons, are not competent to testify as to a diagnosis or causation of such symptoms, to include whether they are secondary to or associated with the service-connected lumbosacral and cervical spine disabilities.  Rather, these questions require specialized knowledge, training, or experience due to the complex nature of the spine and neurological system.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

During the October 2004 VA examination, the Veteran reported low back pain going to the right leg since service, and he was noted to limp favoring the right leg.  He also reported weakness in right arm and had diminished right hand grip and limitation of motion of the right shoulder.  The Veteran was noted to have a ganglion cyst in the right wrist.  An August 2002 MRI of the cervical spine was also noted to show no significant nerve compromise, which is consistent with the service treatment records.  The examiner found no evidence of radiculopathy upon examination, and an electrodiagnostic study of the upper extremities conducted at that time was also interpreted to show no evidence of radiculopathy.  The findings suggested that a "motor neuron disease such as ALS" should be ruled out.  

The Board notes that a lumbar MRI conducted in service was also interpreted to show no evidence of nerve compression, as shown in a September 2002 VA treatment record.  Additionally, a May 2002 nerve conduction study (NCS) and electromyography (EMG) were interpreted to show L4-L5-S1 root irritation with denervation-reinnervation signs, in addition to some degree of a motor-sensory peripheral neuropathy, axonal-demyelinating type.  Further, a May 2004 NCS and EMG of the bilateral lower extremities was interpreted to show no electrodiagnostic evidence of lumbar radiculopathy.

The Veteran has reported intermittent symptoms in the bilateral upper extremities and lower extremities.  Although sometimes he reported symptoms only in the right side, at other times he reported symptoms in both sides with greater severity on the right side.  See, e.g., April 2006 statement, July 2006 hearing transcript; VA treatment records dated in October 2005, September 2006, April 2007; VA examination reports in May 2008, November 2010, December 2010.  

In an April 2007 treatment record concerning bilateral lower extremity pain and tingling, there was a decrease in sensation and deep tendon reflexes, but straight leg raise testing was negative bilaterally.  The Veteran was noted to report neuropathic and nociceptive pain without a history of peripheral neuropathy.

Evaluations conducted for the purposes of a claim for SSA disability benefits resulted in a diagnosis of right lumbar radiculopathy, or affecting the right lower extremity.  See, e.g., March 2007 neurological evaluation for SSA.  Although the Veteran reported numbness and pain radiating from the neck to both upper extremities, and from the back to both lower extremities during a May 2008 VA examination, neurological testing was objectively normal except for in the right lower extremity.  The diagnosis was clinical right radiculopathy.

Objective sensory, reflex, and motor testing was normal at all points in the bilateral upper and lower extremities during the November 2010 VA spine examination.  During the December 2010 VA neurological examination, the Veteran reported only problems in the right upper and lower extremity.  There were objective neurological abnormalities in the right upper and lower extremities, but they did not follow any dermatomal pattern.  Testing of the left upper and lower extremity was normal, with no nerve affected.  As with prior examinations, the Veteran was noted to walk with an antalgic gait with a cane, which is consistent with his service-connected condition of the right lower extremity.  The examiner ordered an EMG of the right upper and lower extremities, which was interpreted as normal with no evidence of cervical or lumbosacral radiculopathy.  The examiner also ordered a brain CT scan, which showed a small possible ischemic lesion on the left frontal lobe, but was otherwise normal with the exception of sinusitis.  The examiner diagnosed left frontal lobe ischemic infarct with residual right hemibody sensory loss, and no nerve dysfunction.  The examiner opined that the condition was not associated with the Veteran's service-connected lumbosacral or cervical spine disabilities, as there is no anatomical or physiological relationship between them.

Upon consideration of all lay and medical evidence of record, the Board finds that a separate compensable rating is not warranted for any objective neurological abnormality in the bilateral upper extremities or in the left lower extremity, as secondary to or associated with the lumbosacral spine or cervical spine disabilities.  Rather, as summarized above, repeated testing throughout the appeal, to include electrodiagnostic testing, has been interpreted to show no evidence of radiculopathy from the cervical spine or lumbosacral spine.  Further, the most recent VA examiner opined that the Veteran's conditions in the extremities are not related to his service-connected spinal disabilities.  While the Veteran has been noted to have other possible neurological abnormalities, they are not shown to be related to the lumbosacral or cervical spine disabilities.  Further, although the Veteran was previously granted a separate compensable rating for radiculopathy of the right lower extremity (despite the negative electrodiagnostic and other evidence), this does not mean that he is entitled to a separate rating for the other extremities.  

All possibly applicable diagnostic codes have been considered, and there is no basis to assign a separate compensable evaluation for any symptomatology in the bilateral upper extremities or in the left lower extremity, as secondary to or associated with the service-connected lumbosacral spine or cervical spine disabilities.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings are not appropriate, as the manifestations of the service-connected disabilities have remained relatively stable.  See Fenderson, 12 Vet. App. at 126-127.  

Additionally, referral for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not necessary, as the manifestations of the service-connected lumbosacral and cervical spine disabilities are fully contemplated by the schedular rating criteria.  In particular, any symptomatology in the right or left upper extremities and in the left lower extremities is not shown to be secondary to or associated with the service-connected disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Moreover, to the extent that the Veteran has radiating pain in the upper or lower extremities, such symptoms are contemplated by the currently assigned rating for his lumbosacral and cervical spine disabilities.  See 38 C.F.R. § 4.71a, General Rating Formula.  Further, the Veteran was granted a TDIU upon remand, so no further discussion of those provisions is necessary.

In conclusion, the preponderance of the evidence is against a separate compensable rating for objective neurological abnormality or radiculopathy affecting the bilateral upper extremities, as secondary to or associated with the service-connected cervical spine disability.  Further, the preponderance of the evidence is against a separate compensable rating for objective neurological abnormality or radiculopathy affecting the left lower extremity, as secondary to or associated with the service-connected lumbosacral spine disability.  As such, the benefit of the doubt doctrine does not apply and the Veteran's claims must be denied.  38 C.F.R. § 4.3.


ORDER

A separate compensable rating for objective neurological abnormality or radiculopathy affecting the bilateral upper extremities, as secondary to the service-connected cervical spine disability, is denied.  

A separate compensable rating for objective neurological abnormality or radiculopathy affecting the left lower extremity, as secondary to the service-connected lumbosacral spine disability, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


